         Case 5:20-cv-00061-gwc Document 59 Filed 03/22/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF VERMONT

NILAY KAMAL PATEL and RACHEL A.                                Case No. 5:20-cv-00061-gwc
GLADSTONE,

       Plaintiffs,

vs.

UNIVERSITY OF VERMONT AND STATE
AGRICULTURAL COLLEGE,

      Defendant.
_____________________________________/

                              NOTICE OF WITHDRAWAL

       The Plaintiffs by and through undersigned counsel withdraws Plaintiff’s Motion for More
Definite Statement (ECF Docket No. 58).



Dated: March 22, 2021

                                                  Ice Legal, P.A.
                                                  Attorney for Plaintiffs
                                                  20 Portsmouth Ave. Suite 1, No. 225
                                                  Stratham, NH 03885
                                                  Telephone (603) 242-1503
                                                  tom.ice@icelegal.com
                                                  ariane.ice@icelegal.com
                                                  service@icelegal.com




                                                       By:______________________
                                                         ARIANE ICE
         Case 5:20-cv-00061-gwc Document 59 Filed 03/22/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the above has been served this 22nd
day of March, 2021 to the below parties via Email:

John J. Collins, Esq.                                Andrew B. Murphy, Esq.
University of Vermont                                Faegre Drinker Biddle & Reath LLP
Office of the General Counsel                        2200 Wells Fargo Center
357 Waterman Building                                90 South Seventh Street
85 South Prospect Street                             Minneapolis, MN 55402
Burlington, Vermont 05405                            (612) 766-7000
Telephone: + 1 - 802-656-8585                        Fax: (612) 766-1600
John.J.Collins@uvm.edu                               andrew.murphy@faegredrinker.com

Sean R. Somermeyer , Esq.
Faegre Drinker Biddle & Reath LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
(612) 766-7000
Fax: (612) 766-1600
sean.somermeyer@faegredrinker.com
